Appeal from the order entered on February 19, 1985 dis*914missed, without costs, by the Court of Appeals sua sponte, upon the ground that it does not lie because a prior appeal from that order was dismissed for failure to prosecute (65 NY2d 812). (See, Bray v Cox, 38 NY2d 350.)
Appeal from the order entered on June 18, 1985 dismissed, without costs, by the Court of Appeals sua sponte, upon the ground that the order appealed from does not finally determine the proceeding within the meaning of the Constitution.